Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 1 of 13




                                                                     EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 2 of 13




                                                                     EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 3 of 13




                                   10th




                                                                     EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 4 of 13




                                                                         000683

                                                                     EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 5 of 13




                                                                         000684

                                                                     EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 6 of 13




                                                                         000685

                                                                     EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 7 of 13




                                                                         000686

                                                                     EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 8 of 13




                                                                         000687

                                                                     EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 9 of 13




                                                                         000688

                                                                     EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 10 of
                                       13




                                                                        000689

                                                                    EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 11 of
                                       13




                                                                        000690

                                                                    EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 12 of
                                       13




                                                                        000681

                                                                    EXHIBIT 11
Case 4:17-cv-00492-JED-CDL Document 126-1 Filed in USDC ND/OK on 10/05/20 Page 13 of
                                       13




                                                                        000682

                                                                    EXHIBIT 11
